[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit 10.2

Spot Grant Restricted Stock Agreement (Hudson Performance Shares)

February 15, 2007

Leslie Hudson, Ph.D.

1028 Princeton Kingston Road

Princeton, NJ 08540

 

Re: Restricted Stock Agreement Between Nabi Biopharmaceuticals and Leslie
Hudson, Ph.D.

Dear Dr. Hudson

I am pleased to report that for good and valuable consideration, receipt of
which is hereby acknowledged, Nabi Biopharmaceuticals, a Delaware corporation
(the “Company”), does hereby award to you (the “Awardee”) Eight Thousand Seven
Hundred Eleven (8,711) shares of Common Stock of the Company (the “Shares”),
effective February 15, 2007 (the “Date of Award”) pursuant to the terms of the
Company’s 2000 Equity Incentive Plan, as amended (the “Plan”), and the terms and
conditions set forth below in this Restricted Stock Agreement. A copy of the
Plan is attached hereto and is incorporated herein in it entirety by reference.

Reference is hereby made to that certain Employment Agreement between the
Company and the Awardee, effective as of February 15, 2007 (the “Employment
Agreement”).

The Awardee hereby accepts the Shares subject to all of the provisions of the
Plan, and upon the following additional terms and conditions:

1. (a) A portion of the Shares shall fully vest (i.e., become nonforfeitable)
upon the occurrence of the respective performance goals set forth on Exhibit B
attached hereto (the “Performance Goals”), with the number of Shares becoming
fully vested for each such goal being equal to the aggregate number of Shares
multiplied by the applicable “weighting percentage” specified on Exhibit B for
such performance goal.

(b) Notwithstanding the foregoing, (i) all of the Shares shall become fully
vested upon the Company’s termination of the Awardee’s employment without
“cause” (as defined in the Employment Agreement) during the Employment Period
(as defined in the Employment Agreement), or (ii) a pro rated portion of all of
the Shares shall become vested if, after May 15, 2007 and before August 15,
2007, the Awardee dies or the Company terminates his employment on account of a
disability under the terms of the Employment Agreement, based upon the number of
days elapsed in the Employment Term (as defined in the Employment Agreement) and
calculated as if all of the Performance Goals had been achieved. For example, if
the Awardee dies one day before the third month anniversary of the Effective
Date (as defined in the Employment Agreement), none of the Shares will vest; but
if the Awardee dies 120 days after the Effective Date, and assuming for purposes
of this illustration there are 180 days in the Employment Period, then
two-thirds (2/3) of the Shares will vest.

(c) If the Awardee’s employment by the Company terminates other than as provided
in clauses (a) and (b) of this Section, the Shares will be forfeited to the
Company automatically and without notice to the Awardee on the date the
Awardee’s employment is so terminated.

2. Until they vest, Shares are referred to herein as “Restricted Stock.” Except
as otherwise set forth herein, Restricted Stock shall not be transferred,
assigned, pledged or otherwise encumbered during the period beginning on the
Award Date and ending on date that the Shares vest pursuant to Section 1 (the
“Restricted Period”). Any attempt at any transfer, assignment, pledge, or other
disposition during the Restricted Period shall be null and void and without
effect and shall cause the immediate forfeiture of all shares of Restricted
Stock. Restricted Stock that is forfeited shall be immediately transferred to
the Company without any payment by the



--------------------------------------------------------------------------------

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Company. The Company shall have the full right to cancel certificates evidencing
such forfeited shares automatically upon such forfeiture, whether or not such
certificates shall have been surrendered to the Company. Following such
forfeiture, the Awardee shall have no further rights with respect to such
forfeited shares of Restricted Stock.

3. Promptly following the date the Shares vest, the Company shall deliver to the
Awardee or the person or persons to whom rights under this Agreement shall have
passed by bequest or inheritance, as the case may be, a stock certificate for
the vested Shares free of the restrictions and legend set forth in this
Agreement.

4. Any stock certificate representing the Restricted Stock awarded hereunder
shall be: (a) affixed with the following legend: “The shares represented by this
certificate are subject to forfeiture and restrictions on transfer pursuant to
the terms of a Restricted Stock Agreement between the Company and the record
holder of this certificate, a copy of which is available for inspection at the
offices of the Company or may be made available upon request;” and (b) deposited
with the Company, together with a stock power endorsed by the Awardee in blank
(in the form attached as Exhibit A hereto). At the expiration of the Restricted
Period, as set forth herein, the Company shall deliver any such certificates to
the Awardee. Absent willful misconduct by the Company, it shall be exempted from
any responsibility or liability for any delivery or delay in delivery pursuant
to this Agreement and for any other act or omission.

5. Subject to the restrictions contained in this Agreement, the Awardee shall
have the rights of a stockholder with respect to the Shares, including the right
to vote the Shares, including Restricted Stock, and to receive all dividends,
cash or stock, paid or delivered thereon, from and after the date hereof.
Forfeiture of Restricted Stock pursuant to this Agreement shall not create any
obligation to repay dividends received as to such Restricted Stock during the
Restricted Period, nor shall such forfeiture invalidate any votes given by the
Awardee with respect to such Shares prior to forfeiture.

6. The parties hereto recognize that the Company may be obligated to withhold
federal, state and local income taxes and social security taxes to the extent
that the Awardee realizes ordinary income in connection with the vesting of the
Restricted Stock or the payment of dividends on the Restricted Stock. The
Awardee agrees that the Company or a subsidiary or an affiliate of the Company
may withhold amounts needed to cover such taxes from payments otherwise due and
owing to the Awardee, including, without limitation, the Cash Bonuses (as
defined in the Employment Agreement) and also agrees that upon demand by the
Company the Awardee will immediately pay to the Company any additional amounts
as may be necessary to satisfy such withholding tax obligation. Such payment
shall be made in cash or cash equivalent.

7. The Awardee acknowledges and agrees that nothing herein or in the Plan, nor
any of the rights granted hereunder or thereunder to the Awardee, shall be
construed to (a) give the Awardee the right to remain employed by the Company or
to continue to receive employee benefits or (b) in any manner restrict the right
of the Company to modify, amend or terminate any of its employee benefit plans
in a manner that does not adversely affect the rights or benefits of the Awardee
under this Agreement or the Employment Agreement.

8. Any and all grants or deliveries of Shares hereunder shall constitute special
incentive payments to the Awardee and shall not be taken into account in
computing the amount of salary or compensation of the Awardee for the purpose of
determining any pension, retirement, death or other benefits under (a) any
pension, retirement, profit-sharing, bonus, life insurance, 401(k) or other
employee benefit plan of the Company, or any of their affiliates, or (b) any
agreement between the Company or any of their affiliates on the one hand, and
the Awardee on the other hand, except as such plan or agreement shall otherwise
expressly provide or shall otherwise provide following a change of control.

9. The law of the State of Delaware, except its law with respect to choice of
law, shall be controlling in all matters relating to this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10. This Agreement and the Employment Agreement embody the entire agreement of
the parties hereto with respect to the Shares awarded hereunder, and all other
matters contained herein. This Agreement supersedes and replaces any and all
prior oral or written agreements with respect to the subject matter hereof,
other than the Employment Agreement. This Agreement may be amended, and any
provision hereof waived, but only in writing signed by the party against whom
such amendment or waiver is sought to be enforced. A waiver on one occasion
shall not be deemed to be a waiver of the same or any other breach on a future
occasion. If there is any inconsistency between the provisions of this Agreement
and of the Plan, the provisions of the Plan shall govern.

[Remainder of Page Intentionally Left Blank.]

 

- 3 -



--------------------------------------------------------------------------------

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

WITNESS the execution hereof as of 27th day of March, 2007.

 

Nabi Biopharmaceuticals By:  

/s/ Geoffrey F. Cox, Ph.D

Name:   Geoffrey F. Cox, Ph.D. Title:   Chairman

 

- 4 -



--------------------------------------------------------------------------------

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

By signing this Restricted Stock Agreement below, the Awardee hereby
acknowledges and agrees that he/she has read, understands and accepts and agrees
to all of the terms and conditions set forth herein and set forth in the Nabi
2000 Equity Incentive Plan

 

/s/ Leslie Hudson, Ph.D.

 

Awardee Signature

 

Leslie Hudson, Ph.D.

 

 

- 5 -



--------------------------------------------------------------------------------

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit A

STOCK TRANSFER POWER

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto Nabi Biopharmaceuticals               
                                                (                    ) shares of
Common Stock of Nabi Biopharmaceuticals standing in my name on the books of said
corporation and represented by stock certificate no.                
representing all of such shares and hereby irrevocably constitute and appoint
                                        
                                        , attorney for such transfer of said
stock on the books of said corporation with full power of substitution in the
premises.

 

Dated  

 

     

 

        Print name:   

 

 

- 6 -



--------------------------------------------------------------------------------

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit B

 

Performance Goals

   Weighting
Percentage

1.      In coordination with the Nabi Strategic Action Committee (“SAC”) and the
Nabi Board of Directors, define, agree and initiate implementation of a
Strategic Action Plan (the “Strategic Plan”) for Nabi that can be disclosed to
shareholders and other investors.

   [*****]

2.      [*****]

   [*****]

3.      [*****]

   [*****]

4.      [*****]

   [*****]

5.      [*****]

   [*****]

 

- 7 -